                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ANDRE HEAGGINS,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-24

        v.

 COI AISHA THOMAS; JOSE MORALES;
 THEODORE EMELLE; and GREGORY C.
 DOZIER,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 18, 2019 Report and Recommendation, (doc. 22), to which Plaintiff has filed

objections, (doc. 23). The Court OVERRULES Plaintiff’s Objections and ADOPTS the Report

and Recommendation as the opinion of the Court. Thus, Warden Morales and Commissioner

Dozier remain dismissed from the Complaint. The case will proceed against Corrections Officer

Aisha Thomas, and the original Complaint, (doc. 1), remains the operative Complaint.

       SO ORDERED, this 20th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
